DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-14-20 and 12-16-20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takato (US20200026060).



Re claim 18, Takato teaches for example in fig. 1-2b, an optical apparatus comprising an optical system, wherein an optical system includes an optical system comprising, in order from an object side to an image side, a first lens unit (G1)  fixed during focusing (abstract); a second lens unit (G2) having a positive refractive power ((Numerical Example 1), configured to move during focusing (abstract); a third lens unit (G3) having a negative refractive power (Numerical Example 1), configured to move during focusing (abstract); and a fourth lens unit (G4) fixed during focusing (abstract), wherein during focusing from infinity to a short distance end, the second lens unit and the third lens unit move to the object side while a distance between the second lens unit and the third lens unit changes (abstract), and wherein the following condition is 

Re claim 2, Takato further teaches for example in fig. 1-2b, each of the second lens unit and the third lens unit consists of three lenses or less (fig. 1-2b).

Re claim 3, Takato further teaches for example in fig. 1-2b, the distance between the second lens unit and the third lens unit increases during focusing from the infinity to the short distance end (fig. 1-2b; Numerical Example 1).

Re claim 4, Takato further teaches for example in fig. 1-2b, the following condition is satisfied: 1.0<m2/m3<3.0 (Numerical Example 1); where m2 is a moving amount of the second lens unit and m3 is a moving amount.

Re claim 10, Takato further teaches for example in fig. 1-2b, the following condition is satisfied: vd3n<vd2p (Numerical Example 1) where vd2p is an Abbe number for the d-line of the positive lens having the largest refractive index for the d-line among refractive indexes of at least one positive lens included in the second lens unit.

Re claim 11, Takato further teaches for example in fig. 1-2b, the first lens unit consists of, in order from the object side to the image side, a (1-1)-st sub optical system (L1) having a negative refractive power (para. 0104), and a (1-2)-nd sub optical system (CL1) having a positive refractive power (Numerical Example 1), which are arranged 

Re claim 13, Takato further teaches for example in fig. 1-2b, the following condition is satisfied: 0 < SK/f23 < 0.15 (Numerical Example 1) where f23 is a combined focal length of the second lens unit and the third lens unit when the optical system is focused on the infinity, and SK is a backfocus of the optical system.

Re claim 14, Takato further teaches for example in fig. 1-2b, the second lens unit includes a positive lens (L4) that is located closest to an object in the second lens unit and has a convex surface facing the object side (fig. 1-2b).

Re claim 15, Takato further teaches for example in fig. 1-2b, the third lens unit includes a negative lens (CL2) that is located closest to an image in the third lens unit and has a concave shape facing the image side (fig. 1-2b).

Re claim 16, Takato further teaches for example in fig. 1-2b, the following condition is satisfied: 0.3 < f/f4 < 1.0 (Numerical Example 1) where f4 is a focal length of the fourth lens unit.

Re claim 17, Takato further teaches for example in fig. 1-2b, the fourth lens unit consists of, in order from the object side to the image side, a (4-1)-st sub optical system (L7) having a positive refractive power (Numerical Example 1) which is located closest to an object in the fourth lens unit and does not include a negative lens, and a (4-2)-nd sub optical system (CL3) having a negative refractive power (Numerical Example 1) which includes the negative lens (Numerical Example 1).

Re claim 19, Takato further teaches for example in fig. 1-2b, an image sensor (I) configured to photoelectrically convert an optical image formed by the optical system (para. 0053).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takato (US20200026060).

Re claim 5, supra claim 1. 
But, Takato fails to explicitly teach satisfying the numerical condition.
However, the examiner considers the claimed numerical condition to be comprise results effective variables that are well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Takato in order to suppress an aberration fluctuation at the time of focusing to minimum, but also to realize small-sizing of the overall optical system easily, as taught by Takato (para. 0085).

Re claim 6, supra claim 1. 
But, Takato fails to explicitly teach satisfying the numerical condition.
However, the examiner considers the claimed numerical condition to be comprise results effective variables that are well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Takato in order to suppress an aberration fluctuation at the time of focusing to minimum, but also to realize small-sizing of the overall optical system easily, as taught by Takato (para. 0085).

Re claim 7, supra claim 1. 
But, Takato fails to explicitly teach satisfying the numerical condition.
However, the examiner considers the claimed numerical condition to be comprise results effective variables that are well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Re claim 8, supra claim 1. 
But, Takato fails to explicitly teach satisfying the numerical condition.
However, the examiner considers the claimed numerical condition to be comprise results effective variables that are well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Takato in order to suppress an aberration fluctuation at the time of focusing to minimum, but also to realize small-sizing of the overall optical system easily, as taught by Takato (para. 0085).

Re claim 9, supra claim 1. 
But, Takato fails to explicitly teach satisfying the numerical condition.
However, the examiner considers the claimed numerical condition to be comprise results effective variables that are well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Takato in order to suppress an aberration fluctuation at the time of focusing to minimum, but also to realize small-sizing of the overall optical system easily, as taught by Takato (para. 0085).

Re claim 12, supra claim 1. 
But, Takato fails to explicitly teach satisfying the numerical condition.
However, the examiner considers the claimed numerical condition to be comprise results effective variables that are well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Takato in order to suppress an aberration fluctuation at the time of focusing to minimum, but also to realize small-sizing of the overall optical system easily, as taught by Takato (para. 0085).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	2-11-22